DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-6 are objected to because of the following informalities:  
Regarding claim 2, the recitation of “a basis” in line 2 refers to a previously recited limitation.
Regarding claim 3, the recitation of “a basis” in line 2 refers to a previously recited limitation.
Regarding claim 4, the recitation of “a basis” in line 2 refers to a previously recited limitation.
Regarding claim 5, the recitation of “a basis” in line 2 refers to a previously recited limitation.
Regarding claim 6, the recitation of “a basis” in line 2 refers to a previously recited limitation.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the recitation of “on a basis of a printing color on the recording medium” (lines 2-3) is unclear since the printing color is not information of the recording medium being placed on the platen.
Regarding claim 6, the recitation of “on a basis of a printing size on the recording medium” (lines 2-3) is unclear since the printing size is not information of the recording medium being placed on the platen.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozel et al. (US 2015/0077488 A1) in view of Feldman et al. (US 2006/0249039 A1).
Mozel et al. teach the following claimed limitations:
Regarding claim 1, a conveyance control device (matrix-printing machine, FIG. 4) comprising:
a processor configured to control a conveyance portion (machine 100 may comprise a controller for coordinating relative motion, [0135]), the conveyance portion being configured to convey a platen (printing tables 624, 625, 626, 627, FIG. 4) from a conveyance start position of the platen (position of each printing table in FIG. 4) to one of a plurality of printers via a pretreatment device (function head 622 is a wetting head, function head 620 is a printing head, flattening unit 628, [0145], FIG. 4; unit 622 could alternatively be a screen-printing station, [0147]), the pretreatment device being configured to perform pretreatment on a recording medium placed on the platen (garment is wetted and flattened, [0145]-[0146]; a combination of stencil printing and digital printing may be used for printing a background color on the garment before performing the digital printing, [0138]).
Regarding claim 7, a conveyance control method in which a processor controls a conveyance portion (machine 100 may comprise a controller for coordinating relative motion, [0135]; matrix-printing machine, FIG. 4), the conveyance portion being configured to convey a platen (printing tables 624, 625, 626, 627, FIG. 4) from a conveyance start position of the platen (position of each printing table in FIG. 4) to one of a plurality of printers via a pretreatment device (function head 622 is a wetting head, function head 620 is a printing head, flattening unit 628, [0145], FIG. 4; unit 622 could alternatively be a screen-printing station, [0147]), the pretreatment device being configured to perform pretreatment on a recording medium placed on the platen (garment is wetted and flattened, [0145]-[0146]; a combination of stencil printing and digital printing may be used for printing a background color on the garment before performing the digital printing, [0138]).
Regarding claim 8, instructions that, when executed by a computer, which controls a conveyance portion (machine 100 may comprise a controller for coordinating relative motion, [0135]; matrix-printing machine, FIG. 4), the conveyance portion being configured to convey a platen (position of each printing table in FIG. 4) from a conveyance start position of the platen to one of a plurality of printers via a pretreatment device (function head 622 is a wetting head, function head 620 is a printing head, flattening unit 628, [0145], FIG. 4; unit 622 could alternatively be a screen-printing station, [0147]), the pretreatment device being configured to perform pretreatment on a recording medium placed on the platen (garment is wetted and flattened, [0145]-[0146]; a combination of stencil printing and digital printing may be used for printing a background color on the garment before performing the digital printing, [0138]).
Mozel et al. do not teach the following claimed limitations:
Further regarding claim 1, a memory storing computer-readable instructions that, when executed by the processor, perform processes including performing determination processing of determining, on a basis of the recording medium placed on the platen, which of the plurality of printers the platen is to be conveyed to.
Regarding claim 2, the processor, in the determination processing, on the basis of a color of the recording medium, determines which of the plurality of printers the platen is to be conveyed to.
Regarding claim 3, the processor, in the determination processing, on the basis of a type of the recording medium, determines which of the plurality of printers the platen is to be conveyed to.
Regarding claim 5, the processor, in the determination processing, on the basis of a printing color on the recording medium, determines which of the plurality of printers the platen is to be conveyed to.
Regarding claim 6, the processor, in the determination processing, on the basis of a printing size on the recording medium, determines which of the plurality of printers the platen is to be conveyed to.
Further regarding claim 7, the conveyance control method comprising determination processing of determining, on a basis of the recording medium placed on the platen, which of the plurality of printers the platen is to be conveyed to.
Further regarding claim 8, a non-transitory computer-readable medium storing computer-readable instructions that perform: determination processing of determining, on a basis of the recording medium placed on the platen, which of the plurality of printers the platen is to be conveyed to.
Feldman et al. teach the following claimed limitations:
Further regarding claim 1, a memory storing computer-readable instructions that, when executed by the processor (computer’s memory, [0209], FIG. 8), perform processes including performing determination processing of determining, on a basis of the recording medium placed on the platen, which of the plurality of printers the platen is to be conveyed to (for dark material, stencil-printing is used to print a large white background, [0078]) for the purpose of executing stored data and instructions for different types of material.
Further regarding claim 2, the processor, in the determination processing, on the basis of a color of the recording medium, determines which of the plurality of printers the platen is to be conveyed to (for dark color material, stencil-printing is used to print a large white background) for the purpose of printing on dark color material.
Further regarding claim 3, the processor, in the determination processing, on the basis of a type of the recording medium, determines which of the plurality of printers the platen is to be conveyed to (for dark type material, stencil-printing is used to print a large white background) for the purpose of printing on dark type material.
Further regarding claim 5, the processor, in the determination processing, on the basis of a printing color on the recording medium, determines which of the plurality of printers the platen is to be conveyed to (stencil-printing is used to print a large white background, [0078]) for the purpose of printing a white background.
Further regarding claim 6, the processor, in the determination processing, on the basis of a printing size on the recording medium, determines which of the plurality of printers the platen is to be conveyed to (stencil-printing is used to print a large white background, [0078]) for the purpose of printing a large background.
Further regarding claim 7, the conveyance control method comprising determination processing of determining, on a basis of the recording medium placed on the platen, which of the plurality of printers the platen is to be conveyed to (for dark material, stencil-printing is used to print a large white background, [0078]) for the purpose of executing stored data and instructions for different types of material.
Further regarding claim 8, a non-transitory computer-readable medium storing computer-readable instructions (computer’s memory, [0209], FIG. 8) that perform: determination processing of determining, on a basis of the recording medium placed on the platen, which of the plurality of printers the platen is to be conveyed to (for dark material, stencil-printing is used to print a large white background, [0078]) for the purpose of executing stored data and instructions for different types of material.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a memory storing computer-readable instructions that, when executed by the processor, perform processes including performing determination processing of determining, on a basis of the recording medium placed on the platen, which of the plurality of printers the platen is to be conveyed to; the processor, in the determination processing, on the basis of a color of the recording medium, determines which of the plurality of printers the platen is to be conveyed to; the processor, in the determination processing, on the basis of a type of the recording medium, determines which of the plurality of printers the platen is to be conveyed to; the processor, in the determination processing, on the basis of a printing color on the recording medium, determines which of the plurality of printers the platen is to be conveyed to; the processor, in the determination processing, on the basis of a printing size on the recording medium, determines which of the plurality of printers the platen is to be conveyed to; the conveyance control method comprising determination processing of determining, on a basis of the recording medium placed on the platen, which of the plurality of printers the platen is to be conveyed to; a non-transitory computer-readable medium storing computer-readable instructions that perform: determination processing of determining, on a basis of the recording medium placed on the platen, which of the plurality of printers the platen is to be conveyed to, as taught by Feldman et al., into Mozel et al. for the purpose of executing stored data and instructions for different types of material; printing on dark color material; printing on dark type material; printing a white background; printing a large background.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozel et al. (US 2015/0077488 A1) as modified by Feldman et al. (US 2006/0249039 A1) as applied to claim 1 above, and further in view of Friedrich et al. (US 2022/0212462 A1).
Mozel et al. as modified by Feldman et al. do not teach the following claimed limitations:
Regarding claim 4, on the basis of a size of the recording medium, determines which of the plurality of printers the platen is to be conveyed to.
Friedrich et al. teach the following claimed limitations:
Further regarding claim 4, on the basis of a size of the recording medium, determines which of the plurality of printers the platen is to be conveyed to (different types, sizes, or shapes of garments, [0112]) for the purpose of accommodating different sizes of medium.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate on the basis of a size of the recording medium, determines which of the plurality of printers the platen is to be conveyed to, as taught by Friedrich et al., into Mozel et al. as modified by Feldman et al. for the purpose of accommodating different sizes of medium.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




30 September 2022
/KENDRICK X LIU/Examiner, Art Unit 2853      

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853